DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Jennifer Livingston, on 02/10/2022.
The application has been amended as follows: 

1. (Original) A tracheal implant, comprising: a trachea processed to comprise one or more incisions providing a helical configuration to the processed trachea, wherein the processed trachea comprises a single, continuous tissue; and a subject-specific synthetic support.

4. (Cancelled)

10. (Currently Amended) The tracheal implant of claim 1, wherein the synthetic support comprises a porosity of [[about]] 5% to [[about]] 90%.

2 to [[about]] 100 mm2 per opening; and greater than 50% of the openings on the surface of the synthetic support are in fluid communication with at least 4 other openings on the surface of the synthetic support such that fluid may enter an opening on the surface of the synthetic support and exit the synthetic support through any one of the at least 4 other openings.
  
13. (Currently Amended) The tracheal implant of claim 1, wherein the synthetic support comprises a compressive modulus of [[about]] 20 MPa to [[about]] 200 MPa.  

14. (Currently Amended) The tracheal implant of claim 1, wherein the synthetic support comprises a tensile strength of [[about]] 1 MPa to [[about]] 10 MPa.  

15. (Currently Amended) The tracheal implant of claim 1, wherein the synthetic support comprises:  4117-024; 10738-797 an internal diameter of [[about]] 0.5 cm to [[about]] 5 cm; a thickness of [[about]] 0.5 mm to [[about]] 1 cm; and a length of [[about]] 2 cm to [[about]] 15 cm.


Allowable Subject Matter
Claims 1-3, and 5-24 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Reference U which teaches a tracheal implant comprising: a trachea processed to comprise one or more incisions providing a helical configuration to the processed Figure 3), however, Reference U does not teach wherein the processed trachea comprises a single, continuous tissue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774